Marston, C. J.
This was an action of replevin brought to recover possession of property of the appraised value of $341.24. The defendant as a deputy of the United States marshal for the Western District of Michigan filed a plea that he had seized the property under a writ of attachment issued out of the Circuit Court of the United States for said Western District against the goods and chattels of Charles Hagner. Cooper claiming the property as his, sued out this writ. The ease comes within and is clearly covered by the decision of this court in Carew v. Matthews 41 Mich. 576, and no farther discussion is necessary at present.
The judgment must be reversed with costs and the cause remanded for farther proceedings.
The other Justices concurred.